Citation Nr: 1824107	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-26 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disorder manifested by chest pain, other than sarcoidosis, fibromyalgia, and acid reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2017, the Board remanded the case for further development.


FINDINGS OF FACT

The Veteran's diagnosed costochondritis is related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for costochondritis are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009).  See also 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

The Veteran contends that he was treated for chest pain in service and has had chest pain since service. 

During the September 2017 VA examination, the Veteran was diagnosed as having costochondritis.  Therefore, the first requirement for service connection, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

The record shows that the Veteran was treated for chest pains on several occasions in the 1980s.  

The Veteran was afforded a VA examination in March 2011, which the Board found to be inadequate as noted in the August 2017 Board remand, thereby requesting another VA examination.  In September 2017, the Veteran was afforded another VA examination.  Although the September 2017 VA examiner found that the Veteran's diagnosed costochondritis was less likely as not manifested in or be otherwise causally or etiologically related to the Veteran's military service, this opinion was based on an inaccurate factual premise.  The examiner reported that the Veteran stated that he was seen for chest pain during service and was given aspirin.  The Veteran also stated that the chest pain became more persistent beginning in the 1990s.  The examiner then stated as rationale for the opinion provided that the Veteran reported that the atypical chest pains/noncardiac musculoskeletal pains began in the 1990s and were documented since the 2000s.  Therefore, the examiner based the opinion on an inaccurate fact that the Veteran's chest pain began in the 1990s, whereas it was documented earlier in the report that the Veteran stated that they became more persistent in the 1990s.  Therefore, the Board finds this opinion has little probative weight.

The Veteran did submit a private opinion from Dr. P.B. stating that inservice progress notes provided by the Veteran that documented left-sided chest pains were reviewed.  The physician opined that the Veteran's current chest pains were related to his military duties as he had suffered from intermittent chest pains since that time.  The Board previously stated that Dr. P.B. did not identify an underlying diagnosis or provide any supporting rationale for his opinion.  However, upon further reflection, the Board finds that the private opinion contains adequate rationale and relates the Veteran's current chest disability to service.  Indeed, in providing the positive nexus to service, the examiner stated that the Veteran first had chest pain in service and has experienced chest pains since.  Essentially, the private physician based his opinion on reports of continuity of symptomatology; reports which are otherwise supported by the record.  Therefore, the Board finds that service connection for costochondritis is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Service connection for costochondritis is granted.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


